                     Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 1 of 16
AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                                                            fJLE!Ja     R~,rogts-PTRS/Clf.\TTOESF UD~~THRICT
                                                                                                                                                    ""'
                                                                    for the                                             OCT 1 5 2019

                In the Matter of the Search of
         (Briefly describe the property to be searched
                                                               District of Utah


                                                                       )
                                                                       )
                                                                                                             --
                                                                                                           BYD. MARK JONES, CLERK


                                                                                                                    •
                                                                                                                        D~-

          or identify the person by name and address)

                        See attachment A
                                                                       )
                                                                       )
                                                                                  CaseNo.       2:     /~ ~              7D)_:-V/3-f
                                                                       )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prppert)l_{p bf! searched and Rive its location!: .
  ::>ee a tacnment A, incorporation nere1n by reference.


located in the      --------
                                                 District of   ------------
                                                                           Utah                    , there is now concealed (identify the
person or describe the property to be seized):
 See attachment B, incorporation herein by reference.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ref evidence of a crime; .
                  ref contraband, fruits of crime, or other items illegally possessed;
                  fl property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                          Offense Description
       18 U.S.C. 841(a)(1)                        Distribution of a Controlled Substance
       18 U.S.C. 924(c)                           Possession of a Firearm in Furtherance of a Drug Trafficking Crime

          The application is based on these facts:
        See Affidavit in Support of an Application for a Search Warrant.

           ii   CQntinued on the attached §hecl.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested

                under 18 U.S.C. § 3103a, the basis of which is        s-et-£~0-rt_h_o_~_t_h_,_e.,a"t~m"""c,_,.h~~-d-sl-1e_e_t._ _ _ _ _ _ _ _ _ __
                                                                                  ~APJJliCant's signature



                    1
Sworn to before me and signed in my presence.


Date       { ()   µ        t "'/

City and state: Salt Lake City, Utah
                                                                                                 Printed name and title
            Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 2 of 16




                       IN THE UNITED STATES DISTRICT COURT
                               FOR DISTRICT OF UTAH

 IN THE MATTER OF THE SEARCH OF:

 LG, Model LGL57BL, IMEI:
 354061080481280
 SAMSUNG, Model: SM-Bl 1lV, MEID
 HEX: A000004778FAB8
 SAMSUNG, Model: SM-Bl 11 V, MEID
 HEX: A0000047787352
 ZTE, Model: Z233V, IMEI: 99000887170718
 ZTE, Model: N9136, SN: 3257746240AA
 SAMSUNG, GALAXY NOTE8, Model: SM-
 N950U, IMEI 358503082272486,


 CURRENTLY LOCATED AT 257 E 200 S,
 SUITE 475, SALT LAKE CITY, UTAH.


                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, Tyler K. Olson, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-an

electronic device-which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.


       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives ["ATP"] and have been so employed since 2008. I served as an ATP Industry
               Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 3 of 16



Operations Investigator between 2004 and 2008. I am a graduate of the Criminal Investigator

Training Program and ATP Special Agent Basic Training program at the Federal Law

Enforcement Training Center at Glynco, Georgia. I am currently assigned to the ·Denver Field

Division, Salt Lake City Field Office, Salt Lake City, Utah. I have participated in the execution

of numerous search and arrest warrants involving federal firearm and narcotic violations. I was

assigned to the Weber-Morgan Narcotics Strike Force (WMNSF) from 2013 to 2019, and

participated in the gathering of evidence related to investigations involving firearms and

controlled substances. I am currently assigned to the ATP Salt Lake City Field Office as a

Certified Fire Investigator Candidate. My primary duty is to investigate fires involving federal

jurisdiction to determine origin and cause. · I have been trained by ATP to be a Mobile

Extraction Technician to extract and analyze mobile device data. I am familiar with the

exploitation of cellular telephonic technology as it relates to criminal investigations. As a result

of my training and experience as an ATP agent, I am familiar with federal and state criminal

laws.

        3.          This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.


                     IDENTIFICATION OF THE DEVICE TO BE EXAMINED


        4. ·        The property to be searched is described as:


               •    LG, Model LGL57BL, IMEI: 354061080481280
               •    SAMSUNG, Model: SM-Bl 1lV, MEID HEX: A000004778FAB8
               •.   SAMSUNG, Model: SM-BlllV, MEID HEX: A0000047787352
               •    ZTE, Model: Z233V, IMEI: 99000887170718
               •    ZTE, Model: N9136, SN: 3257746240AA
               •    SAMSUNG, GALAXY NOTE8, Model: SM-N950U, IMEI 358503082272486
              Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 4 of 16




hereinafter the "Devices." The Devices are currently located at the ATF Evidence Vault, 257 E.

200 S., Suite 475, Salt Lake City, Utah. ·


         5.       The applied:-for warrant would authorize the forensic examination of the Devices

for the purpose of identifying electronically stored data particularly described in Attachment B.

         6.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not purport to set forth all of my knowledge of or investigation

into this matter.

         7.       As set forth below, I submit that there is probable cause to believe that within the

data inside the Devices there exists evidence of violations of21 U.S.C. § 841(a)(l), Possession of

a Controlled Substance with Intent to Distribute, and 18 U.S.C. § 924(c), Using and Carrying a

Firearm During and in Relation to a Drug Trafficking Crime.

                                            PROBABLE CAUSE


       · 8.       On July 13, 2017, ATP Special Agents assisted the Weber Morgan Narcotics Strike

Force (WMNSF) with CI-1 's 1 purchase of crack cocaine and a firearm from Gladstone Adams.

CI-1 had previously made an unrecorded phone call to Adams at 385-389-0734, which Agents

confirmed on CI-1 's phone, to arrange for the purchase of the crack cocaine.

         9.       The Strike Force used CI-1 to make the purchase. Agents searched CI-1 's person

and vehicle for contraband with negative results. Agents provided $500 to CI-1 to purchase

narcotics from Adams. CI-1 was wired with a recording and transmitting device.



1
  CI-1 has worked for A TF for the past 18 months and has provided credible information in the past that has been
independently corroborated. CI-1 has participated in numerous, successfol, controlled drug purchases conducted by
law enforcement officers. At this time, I consider information provided by CI-1 to be reliable. CI-1 has previously
been convicted of a misdemeanor charge of battery and some minor traffic offenses. CI-1 is a paid informant. CI-1,
to my knowledge, has not knowingly made false statements to law enforcement.
             Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 5 of 16




        10.     CI-1 went to 167 28th Street in Ogden, Utah, and met with Adams. Adams

instructed CI-1 to go to 2747 Wall Ave, Ogden, Utah, to conduct the transaction. Prior to CI-1

arriving at the new location, Agents observed Adams and Michelle Mann on the front porch of

the residence. Agents observed Adams and Mann meet with CI-1 in the driveway at 2747 Wall

Ave, Ogden, Utah. Adams then sold CI-1 $100.00 worth of crack cocaine and asked CI-1 if

he/she wanted more. CI-1 stated that he/she did want more crack cocaine. CI-1 observed Adams

make a phone call. Adams then told CI-1 he would have the additional cocaine in a few minutes.

Adams, using phone number 385-389-0734, called Darrell WASHINGTON on telephone

number 385-245-5030, three times in this time period (6:12pm, 6:14pm, and 6:24pm). Due to

my training and experience, I believe Adams was calling WASHINGTON for the purpose of

obtaining and selling crack cocaine. A few minutes later, a person identified as

WASHINGTON, arrived at the residence and met with Adams. WASHINGTON was driving a

rented brown Chevrolet Tahoe with Montana plate #766523B, which is registered to EAN

Holdings LLC, Kalispell, MT (Enterprise Car Rental).

       11.      On July 19, 2017, ATF Agents assisted the WMNSF with CI-1 's purchase of crack

cocaine from WASHINGTON. Agents met with CI-1 at a predetermined staging location. CI-1

made a recorded phone call to WASHINGTON on 385-245-5030 in the presence of Agents at

2:5 lPM. During the recorded conversation, WASHINGTON stated, "What you trying to do,

man?" and CI-1 replied, "The same, the half... I have $67 5." WASHING TON replied, "$67 5 ...

Call me when you get on Patterson." WASHINGTON instructed CI-1 to meet at the gas station

on Patterson St and Wall Ave in Ogden. CI-1 's person and vehicle were searched for contraband

with negative results.   CI-1 was given $680.00 in buy mon:ey. CI-1 was equipped with a

transmitting and recording device.
             Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 6 of 16




        12.     At approximately 3:10 PM, Agents followed CI-1 to the meeting location and

observed CI-1 dudng the transaction. CI-1 attempted to call WASHINGTON on 385-245-5030

but the call went to voicemail. CI-1 attempted to call WASHINGTON on 385-245-5030 a second

time and it again went to voicemail. CI-1 then received a phone call from WASHINGTON on

385-245-5030, who told CI-1 that he would be there in one minute. WASHINGTON arrived at

the meeting location a few minutes later in a blue Dodge pickup truck. CI-1 entered the backseat

of the pickup truck where CI-1 purchased crack cocaine from WASHINGTON for $660.00. After

the transaction was completed, CI-1 was followed by Agents to a predetermined meeting location

where Agents recovered the crack cocaine and extra buy money from CI-1. CI-t and vehicle were

again searched with negative results. Agents maintained custody of the cocaine. The cocaine

weighed approximately 16 grams and field-tested positive for cocaine.

       13.      On October 4, 2017, ATF Agents obtained a Title III wire intercept for electronic

communication order from the Honorable Judge David Nuffer and began monitoring telephone

number 385-245-5030 belonging to Darrell WASHINGTON. Agents found that

WASHINGTON was using multiple phones.

       14.      On November 3, 2017, the Honorable Judge Clark Waddoups signed an order to

continue monitoring the phone and three additionalphones used by WASHINGTON.

       15.      From October 4, 2017, until November 29, 2017, Agents intercepted thousands of

phone calls between WASHINGTON and other identified and unidentified subjects, on these

phone numbers, pursuant to the federal Title-III order. Agents listened to WASHINGTON make

hundreds of narcotic transactions involving heroin, methamphetamine, cocaine, and marijuana.

Agents heard WASHINGTON talk about firearms and recovered multiple firearms during the

investigation. Agents conducted video and physical surveillance on suspected drug and firearm
              Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 7 of 16




activities. Agents observed and documented over 50 suspected narcotic transactions. Agents

conducted "wall stops" using local marked police officers and confirmed that WASHINGTON

was distributing narcotics. In almost all cases, the person stopped possessed narcotics.

        16.      On November 29, 2019, Darrel WASHINGTON was arrested on a federal arrest

warrant. WASHINGTON was safely taken into custody at a hotel in Ogden, Utah. During the

search incident to arrest, Agents located six cell phones and $13,321 in cash on his person. The

cell phones are described as:

        •        LG, Model LGL57BL, IMEI: 354061080481280
        •        SAMSUNG, Model: SM-BlllV, MEID HEX: A000004778FAB8
        •        SAMSUNG, Model: SM-BlllV, MEID HEX: A0000047787352
        •        ZTE, Model: Z233V, IMEI: 99000887170718
        •        ZTE, Model: N9136, SN: 3257746240AA
        •        SAMSUNG, GALAXY NOTES, Model: SM-N950U, IMEI 358503082272486

        17.      Due to my training and experience, I know that drug dealers often utilize multiple

phones to communicate and frequently drop or change phones in an effort to avoid detection by

law enforcement. This case was no exception. Agents had been monitoring four phones used by

WASHINGTON to conduct narcotic transactions.

        18.      After WASHINGTON's arrest, Agents conducted five simultaneous search

warrants at locations in Ogden, Utah and Salt Lake City, Utah. Illegal narcotics and firearms

were located during the search warrants.

        19.      The Devices were seized by WMNSF after WASHINGTON's arrest and

subsequently were transferred to ATF custody. The Devices are currently in the lawful

possession of ATF. Agents believe these cell phones belong to WASHINGTON and were used

to facilitate narcotics transactions.
          Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 8 of 16




       20.      The Devices are currently in storage at 257 E. 200 S., Suite 475, Salt Lake City,

Utah. In my training and experience, I know that the Devices have been stored in a manner in

which its contents are, to the extent material to this investigation, in substantially the same state

as they were when the Devices firstcame into the possession ofWMNSF and ATF.


                                      TECHNICAL TERMS


       21.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional "land line" telephones. A wireless telephone usually contains a "call

                log," which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

                telephones offer a broad range of capabilities. These capabilities include: stodng

                names and phone numbers in electronic "address books;" sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing

                and downloading information from the Internet. Wireless telephones may also

                include global posit.ioning system ("GPS") technology for determining the

                location of the device.
Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 9 of 16




b. Digital cam~ra: A digital camera is a camera that records pictures as digital

   picture files, rather than by using photographic film. Digital cameras use a

   variety of fixed and removable storage media to store their recorded images.

   Images can usually be retrieved by com1ecting the camera to a computer or by

   connecting the removable storage medium to a separate reader. Removable

   storage media include various types of flash memory cards or miniature hard

   drives. Most digital cameras also include a screen for viewing the stored imuges.

   This storage media can contain any digital data, including data unrelated to

   photographs or videos.


c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

   handheld digital storage device designed primarily to store and play audio, video,

   or photographic files. However, a portable media player can also store other

   digital data. Some portable media players can use removable storage media.

   Removable storage media include various types of flash memory cards or

   miniature hard drives. This removable storage media can also store any digital

   data. Depending on the model,. a portable media player may have the ability to

   store very large amounts of electronic data and may offer additional features such

   as a calendar, contact list, clock, or games.


d. GPS: A GPS navigation device uses the Global Positioning System to display its

   current location. It often contains records the locations where it has been. Some

   GPS navigation devices can give a user driving or walking directions to another

   location. These devices can contain records of the addresses or locations involved

   in such navigation. The Global Positioning System (generally abbreviated
Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 10 of 16




      "GPS") consists of 24 NAVS TAR satellites orbiting the Earth. Each satellite

      contains an extremely accurate clock. Each satellite repeatedly transmits by radio

      a mathematical representation of the current time, combined with a special

      sequence of numbers. These signals are sent by radio, using specifications that

      are publicly available. A GPS antenna on Earth can receive those signals. When

      a GPS antenna receives signals from at least four satellites, a computer connected

      to that antenna can mathematically calculate the antenna's latitude, longitude, and

      sometimes altitude with a high level of precision.


 e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

      for storing data (such as names, addresses, appointments or notes) and utilizing

      computer programs. Some PDAs also function as wireless communication

      devices and are used 1p access the Internet and send and receive e-mail. PDAs

      usually include a memory card or other removable storage media for storing data

      and a keyboard and/or touch screen for entering data. Removable storage media

      include various types of flash memory cards or miniature hard drives. This

      removable storage media can store any digital data. Most PDAs run computer

      software, giving them many of the same capabilities as personal computers. For

      example, PDA users can work with word-processing documents, spreadsheets,

      and presentations. PDAs may also include global positioning system ("GPS")

      technology for determining the location of the device.


 f.   IP Address: An Internet Protocol address (or simply "IP address") is a unique

      numeric address used by computers on the Internet. An IP address is a series of

      four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
          Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 11 of 16




                Every computer attached to the Internet computer must be assigned an IP address

                so that Internet traffic sent from and directed to that computer may be directed

                properly from its source to its destination. Most Internet service providers control

                a range of IP addresses. Some computers have static-that is, long-term-IP

                addresses, while other computers have dynamic-that is, frequently changed-IP

                addresses.


             g. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.


       22.      Based on my training, experie.nce, and research, and from consulting the

manufacturer's advertisements and product technical specifications available online at

http://www.samsung.com, I know that the Devices have capabilities that allow it to serve as a

wireless telephone, digital camera, portable media player, GPS navigation device, and PDA. In

my training and experience, examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the device.


                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       23.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information cart

sometimes be recovered with forensics tools.
         Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 12 of 16




       24.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Devices were used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Devices because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                 storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).


             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy" while executing a search warrant at a residence.


             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.


             d. The process of identifying the exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. WhC)ther data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual
          Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 13 of 16




                information necessary to understand other evidence also falls within the scope of

                the warrant.


             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.


       25.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I ani applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.


       26.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


/.


I


I


I


I


I
         Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 14 of 16




                                        CONCLUSION


       27.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.


                                                 Respectfully submitted,




       Subscribed and sworn to before me
       on October 15, 2019:




                          MAGISTRATE JUDGE
         Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 15 of 16




ATTACHMENT A


       The property to be searched:


           •   LG, Model LGL57BL, IMEI: 354061080481280
           •   SAMSUNG, Model: SM-Bl 1 lV, MEID HEX: A000004778FAB8
           •   SAMSUNG, Model: SM-Bl 1 lV, MEID HEX: A0000047787352
           •   ZTE, Model: Z233V, IMEI: 99000887170718
           •   ZTE, Model: N9136, SN: 3257746240AA
           •   SAMSUNG, GALAXY NOTE8, Model: SM-N950U, IMEI 358503082272486

       The Devices are currently located at the ATF Evidence Vault, 257 E. 200 S. Suite 475, ·

Salt Lake City, Utah.


        This warrant .authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
         Case 2:19-mj-00702-DBP Document 1 Filed 10/15/19 Page 16 of 16




ATTACHMENT B


       All records on the Devices described in Attachment A that relate to violations of 21

U.S.C. § 841(a)(l), Possession of a Controlled Substance with Intent to Distribute, and 18 U.S.C.

§ 924( c), Using and Carrying a Firearm During and in Relation to a Drug Trafficking Crime.


       Evidence of user attribution showing who used or owned the Devices at the time the

things described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved

usernames and passwords, documents, and browsing history.


       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

                                                                                                     J_
